Case: 14-10280      Document: 00512863733         Page: 1    Date Filed: 12/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10280
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 9, 2014
ANDREW SIEBERT,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

RODNEY W. CHANDLER, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-825


Before DAVIS, JONES, and DeMOSS, Circuit Judges.
PER CURIAM: *
       Proceeding pro se and in forma pauperis, Andrew Siebert, federal
prisoner # 33672-177, appeals the district court’s denial of his 28 U.S.C. § 2241
petition in which he challenged the Bureau of Prisons’ (BOP’s) denial of his
request for a transfer from FCI Fort Worth, where he is currently incarcerated,
to a minimum security prison camp. Siebert concedes that a prisoner has no
constitutional right to be incarcerated in any particular facility, but he argues


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10280     Document: 00512863733    Page: 2   Date Filed: 12/09/2014


                                 No. 14-10280

that the BOP’s decision to deny his transfer request based on his past criminal
history was arbitrary and capricious and that the decision violated 28 C.F.R.
§ 541.12. He also argues that the district court failed to address his argument
that the failure to apply § 541.12, which has been rescinded, would result in
an ex post facto violation.
      In reviewing the denial of habeas relief, we review a district court’s
conclusions of law de novo and findings of fact for clear error. Wilson v. Roy,
643 F.3d 433, 434 (5th Cir. 2011). The district court’s denial of relief may be
affirmed “on any ground supported by the record.” Scott v. Johnson, 227 F.3d
260, 262 (5th Cir. 2000).
      “The Due Process Clause does not, by itself, endow a prisoner with a
protected liberty interest in the location of his confinement.” Yates v. Stalder,
217 F.3d 332, 334 (5th Cir. 2000) (citing Meachum v. Fano, 427 U.S. 215, 255
(1976)). Moreover, a prisoner has no liberty interest or right to be housed in
any particular facility, see Olim v. Wakinekona, 461 U.S. 238, 244-45 (1983),
and the BOP has wide discretion in designating the place of a prisoner’s
imprisonment. See 18 U.S.C. § 3621(b).
      Although Siebert contends that § 541.12 created a protected liberty
interest in being treated respectfully, impartially, and fairly, the relevant
statutory language is discretionary and did not create a liberty interest in
being assigned to a particular facility. See § 3621(b); Richardson v. Joslin, 501
F.3d 415, 419 (5th Cir. 2007). Further, although Siebert may disagree with
the outcome of the BOP’s assessment of his eligibility for transfer, he is not
entitled to habeas relief based upon his disagreement with that assessment,
which was based upon relevant statutory criteria. See § 3621(b). Finally,
because the district court did not base its decision to deny § 2241 relief on the




                                       2
    Case: 14-10280    Document: 00512863733     Page: 3   Date Filed: 12/09/2014


                                 No. 14-10280

fact that § 514.12 has been rescinded, the district court’s failure to address
Siebert’s ex post facto argument does not constitute reversible error.
      The district court did not err in denying Siebert’s § 2241 petition.
Accordingly, the judgment of the district court is AFFIRMED.




                                       3